Citation Nr: 0109179	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to September 
1945.  The record also shows that the veteran received a 
Purple Heart and a Combat Infantry Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the issue of entitlement to service 
connection for left ear hearing loss will be addressed in the 
REMAND section, following the decision below.

Service connection for dementia praecox, catatonic type, was 
granted in a February 1953 rating decision, and a 100 percent 
evaluation was granted from July 1951 to September 1951.  A 
50 percent rating was assigned from September 1951 to 
September 1952.  A 100 percent rating was reassigned from 
September 1952.  In a November 1953 rating decision, the 
veteran's disability rating was decreased to 70 percent.  A 
December 1953 rating decision effectuated a 50 percent 
evaluation, and an April 1956 rating decision effectuated a 
30 percent evaluation.  A February 1958 rating decision 
decreased the veteran's assigned evaluation to 10 percent, 
and it has remained at 10 percent since that time.  In 
February 1999, the RO received the veteran's request for an 
increased evaluation, which it denied in a July 1999 rating 
decision.  At that time, the veteran's disability was 
redefined as PTSD.  A 10 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Additionally, the veteran's 10 percent 
evaluation is a protected rating and cannot be reduced.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to evaluation of his PTSD has been 
obtained by the RO.

2.  The veteran's PTSD is in remission, and he has a Global 
Assessment of Functioning (GAF) Scale score of 80.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's PTSD is addressed by the schedular criteria 
applicable to rating mental disorders.  See 38 C.F.R. Part 4, 
§ 4.130.  Specifically, Diagnostic Code 9411 (PTSD) provides 
for a noncompensable evaluation where a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A 10 percent evaluation is warranted where there is evidence 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms are controlled by continuous 
medication.

A 30 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

II.  Factual Background

The evidence of record pertinent to the veteran's current 
level of disability due to his PTSD consists of VA treatment 
records (dated from March 1999 to November 1999) and two VA 
PTSD examinations (conducted in April 1999 and in September 
2000).

The April 1999 VA PTSD examination reflects the veteran's 
reports of having been married for 46 years, with good family 
relationships and frequent contact.  The veteran stayed busy 
working around the house, and he volunteered two to four 
hours a day at the American Legion.  The veteran also had 
frequent contact with his extended family and played the 
guitar for enjoyment.  Subjectively, the veteran reported 
that he occasionally became anxious, but he did not feel that 
this was a problem.  His sleep was generally good, but he 
occasionally awakened in the middle of the night and had 
trouble falling back to sleep.  The veteran had no complaints 
as to his mood.  Mental status examination found the veteran 
neatly groomed and cooperative.  His thoughts were clear and 
logical, associations tight, with no delusional thinking or 
other psychotic symptoms noted.  The veteran's affect was 
pleasant and broad, and he stated that his mood was good and 
cheerful the vast majority of the time.  The veteran had 
plenty of energy and motivation.  There was no suicidal 
ideation.  The veteran was alert and oriented times three and 
complained of no significant memory problems.  Testing 
revealed no significant pathology, although it was noted that 
the veteran tended to deny or repress psychological problems.  
However, this style of coping seemed to pose no particular 
problems for the veteran.  The veteran had a somewhat 
compulsive side and liked to keep things neat and orderly.  
The examiner noted that he had reviewed the veteran's claims 
file and that the veteran's anxiety problems following the 
war had not seemed to interfere with his social or 
occupational functioning in the last 40 years.  The Axis I 
diagnosis was PTSD after World War II, complete full 
remission.  The veteran's GAF score was 80.

The veteran's VA treatment records reflect his complaints of 
increased anxiety, for which he was prescribed Buspar.  In 
follow-up, the veteran reported that he felt calmer and that 
his family and friends could tell a difference.  A September 
1999 progress note indicates that the veteran's PTSD was in 
remission.

The September 2000 VA PTSD examination notes that the veteran 
had last been examined in April 1999.  The examiner also 
noted that he had reviewed the veteran's claims file.  There 
had been no change in the veteran's family status, as he had 
a good relationship with his family and stayed in touch with 
his extended family by phone.  It was noted that the veteran 
carried no current active psychiatric diagnosis and that he 
had never received inpatient or outpatient care.  The veteran 
endorsed some feelings of anxiety, and it was noted that he 
had been prescribed Buspirone.  The veteran stated that this 
medication had been completely effective.  There had also 
been no change in the veteran's activities, as he very 
actively assisted people in the neighborhood and did most of 
the housework and yard work.  The veteran also continued to 
volunteer at the American Legion and to play guitar.  There 
had been no change in the veteran's subjective complaints, as 
he slept well, had a good appetite, and enjoyed an active 
life.  The veteran reported that his mood was good and that 
most people considered him to be very cheerful and upbeat.  
Although the veteran reported some symptoms of anxiety, he 
also stated that his medication completely controlled these 
feelings.  Mental status examination found the veteran neatly 
groomed and cooperative.  His thoughts were clear and logical 
and his associations tight.  There was no evidence of any 
psychotic symptoms.  The veteran's affect was pleasant, and 
he described his mood as good the vast majority of the time.  
He had a high level of energy and motivation.  The veteran 
was alert and oriented times three and complained of no 
significant problems with his memory or concentration.  The 
veteran's fund of knowledge was good.  Testing revealed no 
significant pathology, although it was again noted that the 
veteran tended to deny or repress psychological problems.  
However, this style of coping had seemed to serve the veteran 
well.  The examiner noted that there had been no change in 
the veteran's objective and subjective situation since his 
last examination.  His symptoms after discharge did not 
interfere with his current social or occupational 
functioning.  The Axis I diagnosis was PTSD after World War 
II, in complete remission.  The veteran's GAF score was 80.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record, as 
well as the applicable schedular criteria, the Board finds 
that an evaluation in excess of 10 percent is unwarranted in 
this instance.  Accordingly, the veteran's appeal is denied.

As discussed above, Diagnostic Code 9411 provides for a 
noncompensable evaluation where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, and a 10 percent evaluation 
where there is evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.

Here, a review of the pertinent evidence of record shows that 
the veteran's PTSD is currently in full remission and that 
the symptoms experienced after discharge from service have 
not interfered with his social or occupational functioning.  
Further, upon both VA PTSD examinations, the veteran's GAF 
score was 80.  Moreover, no active psychiatric pathology was 
identified upon both VA examinations.  Arguably, then, the 
veteran's PTSD could warrant a noncompensable evaluation, 
were his 10 percent evaluation not a protected rating.  
Admittedly, though, the pertinent evidence of record does 
indicate that the veteran takes Buspar for control of his 
anxiety, and Diagnostic Code 9411 provides for a 10 percent 
evaluation where symptoms are controlled by continuous 
medication.  As for control of the veteran's symptomatology, 
the Board notes that the veteran himself reported upon 
follow-up and upon VA PTSD examinations that his medication 
was completely effective in controlling his feelings of 
anxiety.

As between a 10 percent evaluation and a 30 percent 
evaluation for PTSD, the Board reiterates that but for the 
record showing that the veteran takes Buspar for control of 
his anxiety, even a 10 percent evaluation would be 
unwarranted in this instance.  Given that the veteran's 10 
percent evaluation is premised solely on Buspar being 
prescribed for his feelings of anxiety, and no other criteria 
that provide for a 10 percent evaluation, by application, the 
criteria for a 30 percent evaluation are not met.  To 
reiterate, there is no evidence of active psychiatric 
pathology; the veteran's PTSD is in full remission, and any 
associated symptomatology experienced after the war did not 
interfere with the veteran's occupational and social 
functioning.  In effect, then, there is no evidence of 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (the 
criteria for a 30 percent evaluation under Diagnostic Code 
9411).  Rather, at most, there is evidence that the veteran 
experiences anxious feelings, which are completely controlled 
with medication.

In light of the above, therefore, the Board finds that the 
veteran's current disability picture more nearly approximates 
the schedular criteria for a 10 percent evaluation than that 
required for a 30 percent evaluation, as provided for under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board acknowledges that 
there has been a change in the law during the pendency of 
this appeal, with the enactment of the Veterans Claims 
Assistance Act of 2000.  In this respect, even though the RO 
did not have the benefit of the explicit provisions of the 
Veterans Claims Assistance Act of 2000, VA's duty to assist 
have been met.  Specifically as to the notice provided to the 
veteran, the Board notes that the veteran was informed of the 
applicable schedular criteria to be considered in this 
instance and the evidence actually considered by the RO in 
its determination in the March 2000 statement of the case.  
As to required evidentiary development, the RO obtained the 
veteran's VA treatment records and afforded the veteran two 
VA PTSD examinations.  No other treatment records were 
identified by the veteran, and both VA examinations were 
conducted contemporaneous to review of the veteran's claims 
file and the evidence contained therein.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's PTSD is denied.


REMAND

With respect to the veteran's claim for service connection 
for left ear hearing loss, review of the record shows that 
the RO has not provided the veteran with a VA audiometric 
examination and that it denied the veteran's claim for 
service connection based, in part, upon the absence of 
evidence of current left ear hearing loss.  Further, a review 
of the veteran's service medical records substantiates the 
veteran's assertions that he was injured twice while in 
Germany in World War II.  According to the veteran, his left 
ear hearing loss was the result of a concussion sustained in 
one of these two incidents.  In this instance, pursuant to 
VA's newly defined duty to assist, the Board finds that a VA 
audiometric examination must be conducted, which addresses 
the veteran's service and post-service medical histories and 
offers a clinical opinion as to the etiology and onset of the 
veteran's left ear hearing loss.  See Veterans Claims 
Assistance Act of 2000, supra.

Therefore, in light of the above, the issue of entitlement to 
service connection for left ear hearing loss will not be 
decided, pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any treatment records, 
VA or private, inpatient or outpatient, 
and associated with the veteran's left 
ear hearing loss, regardless of date, 
should be obtained by the RO and 
incorporated into the claims file.

2.  A VA audiometric examination should 
be scheduled and conducted, in order to 
determine the presence and etiology of 
the veteran's left ear hearing loss.  All 
suggested studies should be performed, 
and the examiner should elicit a detailed 
history from the veteran as to his 
claimed left ear haring loss, including 
pertinent post-service exposure to noise.  
All findings should be recorded in 
detail.  Additionally, the examiner 
should offer an opinion on whether the 
veteran's left ear hearing loss, if 
present, is at least as likely as not 
related to in-service noise exposure.  
The examiner should provide a rationale 
as to any conclusions expressed.  If the 
examiner cannot comment without resort to 
speculation, he or she should so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
audiometric examination.  The examiner 
must note that he or she has reviewed the 
claims file.

4.  The veteran should be advised that 
failure to report for the scheduled 
audiometric examination might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
audiometric examination report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for left ear 
hearing loss, considering all pertinent 
law and regulation, in light of any 
additional treatment records obtained and 
the audiometric examination report and 
any conclusions expressed therein.  

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



